JONES, Bankruptcy Judge,
dissenting:
I respectfully dissent because I disagree with the majority’s choice to reject the logic of Cloverland Farms and Bellino, two recent cases which specifically addressed facts similar to the instant appeal, while following the reasoning of McComb, a 27 year old case concerning the sale of traveler’s checks in which the appellate court did not “fully agree” with the trial court’s finding, but affirmed it as “not clearly erroneous.” McComb, 155 N.W.2d at 863.
Cloverland Farms and Bellino held that only the commissions received by lottery ticket sellers are included in “gross receipts.” The determinative factor for both courts was ownership of the lottery receipts. Because lottery ticket sellers were merely agents of the State, Cloverland Farms, 587 A.2d at 528, the lottery receipts were never the property of the seller. Id. at 530; Bellino, 104 Ill.Dec. at 865, 503 N.E.2d at 580. The same is true of the Arizona lottery scheme. See Ariz.Rev.Stat.Ann. § 5-512 (1994) (lottery ticket sellers are licensed agents of the state); Ariz.Rev.Stat.Ann. § 42-1310.01 (1994) (exempting lottery receipts from a retail store’s gross sales for tax purposes); Ariz.Comp.Admin.R. & Regs. R4-37-206 and R4-37-207 (1994) (requiring turnover of lottery receipts to the State).
The majority is sidetracked by the bankruptcy court’s conclusion that the lottery ticket revenue was “held in trust” by Circle K. Whether or not the Arizona statutory scheme refers to lottery revenue in the hands of ticket sellers as trust funds is not disposi-tive of the issue. The reality is that lottery receipts are at all times property of the State in the hands of its agent.
For the foregoing reasons, I respectfully dissent.